Motion Granted; Order filed December 12, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                                NO. 14-13-00518-CR
                                   ____________

                      LISA ANN BARFIELD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 2
                          Harris County, Texas
                      Trial Court Cause No. 1714161

                                     ORDER

      Appellant filed a motion requesting supplementation of the appellate record
with the originals of State's exhibit 1, a 911 tape and calls and Defendant's
exhibit 13, a redacted video.
      The clerk of the County Criminal Court at Law No. 2 is directed to deliver to
the Clerk of this court the original of State's exhibit 1, a 911 tape and calls and
Defendant's exhibit 13, a redacted video, on or before December 23, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver them to the justices of this court for their inspection; and, upon
completion of inspection, to return the originals of State's exhibit 1, a 911 tape and
calls and Defendant's exhibit 13, a redacted video, to the clerk of the County
Criminal Court at Law No. 2.



                                              PER CURIAM